Citation Nr: 0616153	
Decision Date: 06/02/06    Archive Date: 06/13/06	

DOCKET NO.  02-16 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 1, 2001, 
for the grant of a 100 percent schedular rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
VARO in New Orleans, Louisiana, that granted a 100 percent 
schedular rating for the veteran's PTSD, effective July 1, 
2001.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the claim has been obtained by VA, and VA has notified the 
veteran of the types of evidence needed to substantiate his 
claim.

2.  By rating decision dated in June 1996, service connection 
for PTSD was granted.  A 10 percent rating was assigned, 
effective December 14, 1995, the date of receipt of the 
veteran's claim.  By decision dated in August 2000, the Board 
granted an initial disability rating of 30 percent for PTSD 
with the same effective date of December 14, 1995.

3.  By rating decision dated in August 2001, the RO awarded 
the veteran a temporary total disability rating based on 
hospitalization pursuant to the provisions of 38 C.F.R. §4.29 
(2005) for the period from May 9, 2001, to July 1, 2001.  By 
decision dated in December 2001, the RO granted a 100 percent 
schedular disability rating for PTSD, effective from July 1, 
2001.

4.  For the period prior to July 1, 2001, it was not 
factually ascertainable that the veteran's PTSD was 
manifested by total social and occupational impairment, or by 
more than definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2001, 
for a 100 percent schedular rating for PTSD have not been 
met.  38 U.S.C.A. §§1155, 5110 (West 2002); 38 C.F.R. 
§§3.151, 3.155 (a) (c), 3.157 (a) (c), 3.400 (o) (2005); 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§5100, 5102, 5103, 
5103 A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. §5103 (a); 38 C.F.R. §3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. §3.159 (b) 
(1).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) stated in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) that the VCAA notice 
requirements of 38 U.S.C.A. §5103 (a) and 38 C.F.R. §3.159 
(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the Courts, those five 
elements include:  (1) veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include 
assigning the effective date of the disability.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the claim, and that 
further assistance is not required in order to comply with 
VA's statutory duty to assist the veteran with the 
development of facts pertinent to the claim.  Specifically, a 
letter dated in September 2001 informed the veteran of the 
VCAA.  The veteran was provided with notice of the evidence 
necessary to support his claim.  Additionally, this 
particular matter was addressed by the Board in January 2005 
at which time the claim was remanded in pertinent part in 
order that the veteran might be accorded information 
regarding the relevant portions of the VCAA.  This was 
accomplished by letter dated in February 2005.  The veteran 
was informed that it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal Department or agency.  He was also 
told what the evidence had to show to establish entitlement 
to an earlier effective date.  He was informed how VA would 
help him obtain evidence for his appeal.  Accordingly, the 
Board finds VA has complied with the notice requirements of 
the VCAA and its implementing regulations.

VA has requested treatment records from sources identified 
and the veteran, and available records have been obtained and 
associated with the record.  The veteran has also been 
afforded the opportunity to testify before the undersigned.  
This was accomplished at a video conference hearing in 
February 2003.  A transcript of the hearing proceedings has 
been associated with the record.

Accordingly, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and its 
implementing regulations.  The Board believes that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any procedural 
error is essentially harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F. 3d 534. 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F. 2d 1349, 1352 (5th Cir. 1985).  

Pertinent Legal Criteria

The law and regulations provide that unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts down, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. §5110 (a); 38 C.F.R. 
§3.400 (o) (1).  The Board notes that the effective date of 
an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable than an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. §5110 (b) (2); 
38 C.F.R. §3.400 (o) (1).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, the service-connected disability must have increased 
in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under §5110 (b) (2) which provides that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, "the only 
'cognizable increase' for this purpose is one to the next 
disability level" provided by law for the particular 
disability.  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under 
the law requires (1) a determination of the date of receipt 
of the claim for the increased rating as well as (2) a review 
of all the evidence of record to determine when an increase 
in disability was "ascertainable."  Id., at 521.

Also, with regard to the terms "application" or "claim," the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a non-VA Hospital report, or a 
record of VA examination or hospitalization will be accepted 
as an informal claim for increased benefits and the date of 
such record will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157 (b) (1); 38 C.F.R. § 3.155 (a).

38 C.F.R. § 3.155 (c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 
38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

38 C.F.R. § 3.157 provides that once a formal claim for 
compensation has been allowed, the date of outpatient or 
hospital examination will be accepted as a claim when such 
reports relate to examination or treatment for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity in civil occupations generally.  Individual 
disabilities are assigned to separate diagnostic codes.  See 
38 U.S.C.A. §1155; 38 C.F.R. §4.1.

Whether there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §4.7.

Under the general rating formula for mental disorders, a 
30 percent disability evaluation encompasses occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (i.e., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is assigned when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment of thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation as 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. §4.130.

Analysis

A review the evidence of record discloses the veteran 
submitted a claim for service connection for a nervous 
disorder in May 1979.  By rating decision dated in July 1979, 
service connection was denied on the basis that what the 
veteran had was a personality disorder.  The Board notes that 
a personality disorder is not a disease or injury within the 
meaning of applicable legislation providing for compensation 
benefits.  38 U.S.C.A. §3.303 (c).  The veteran did not 
initiate an appeal following the August 1979 notification to 
him of the denial action.

A claim for service connection for PTSD was received on 
December 14, 1995.  By rating decision dated in June 1996, 
service connection for PTSD was granted.  A 10 percent rating 
was assigned effective from December 14, 1995.  In an August 
2000 decision, the Board granted a 30 percent disability 
rating for PTSD.  By rating decision dated in October 2000, 
the 30 percent rating was made effective the date of the 
original grant, that being December 14, 1995.

Received on May 29, 2001, was a statement from the veteran in 
which he indicated that he wanted to appeal the 
aforementioned rating decision.  Since the rating decision 
implemented the final Board decision of August 2000, the RO 
did not accept the correspondence as a notice of 
disagreement, but construed the statement as a claim for an 
increased rating for PTSD.  The veteran was so notified in 
July 2001.

By rating decision dated in August 2001, the RO awarded the 
veteran a temporary total disability based on hospitalization 
for his service-connected PTSD pursuant to the provisions of 
38 C.F.R. §4.29 (2005) for the period from May 9, 2001, to 
July 1, 2001.  Thereafter, by decision dated in December 
2001, in pertinent part, the RO granted a 100 percent 
schedular disability rating for the veteran's PTSD, effective 
from July 1, 2001.

In the Board's January 2005 remand, the veteran was asked to 
provide names and addresses of any providers who treated or 
evaluated his psychiatric disability during the period from 
May 2000 to May 2001.  He was also asked to provide any other 
information or evidence of his mental condition during that 
time frame.

In an April 2005 statement, the veteran referred to having 
had "problems" after May 1975.  He stated he was treated in 
Gulfport, Mississippi, in 1978.  He referred to having 
received treatment at the VA Hospital in Gulfport, 
Mississippi, in May 2000.

Received in July 2005 was a communication from the VA Medical 
Center in Biloxi, Mississippi, indicating that the veteran 
had not been seen at that facility between May 1, 2000, and 
May 9, 2000.  (The Biloxi VA Medical Center includes the 
Gulfport division).

Essentially, then, pursuant to the Board's remand request, no 
information has been received with regard to treatment of the 
veteran for psychiatric purposes for the year preceding May 
2001.  The Board notes that there is no medical evidence of 
record that shows that the veteran's PTSD symptomatology 
resulted in impairment in the veteran's ability to function 
occupationally or socially to the extent that a 100 percent 
rating should have been assigned at any time prior to the 
veteran's hospitalization for treatment and evaluation of his 
service-connected PTSD prior to May 9, 2001.

The Board notes that at the hearing before the undersigned in 
2003, the veteran and his representative argued essentially 
that service connection for PTSD should have been granted 
prior to December 14, 1995.  This issue was denied by the 
Board in January 2005.  At that time it was noted that 
because the issue of entitlement to an effective date earlier 
than December 14, 1995, for the grant of service connection 
for PTSD was denied by the Board in August 2000, the Board 
could address the issue on the merits or on the basis of a 
reopened claim.  It was indicated that the veteran's only 
recourse was to file a motion containing specific allegations 
of error to have the August 2000 Board decision revised or 
reversed on the grounds of clear and unmistakable error by 
the Board 38 U.S.C.A. §7111 (West 2002).  A review of the 
record shows that this has not been done.

With regard to the claim for an earlier effective date for 
the grant of a 100 percent schedular rating for PTSD, the 
veteran himself indicated during his hospitalization in May 
2001 by VA, that he had not been treated by VA for two years.  
When asked in 2005 to provide information identifying any 
other sources of treatment or information as to the severity 
of his condition, he referred to treatment at the Gulfport 
division of the Biloxi VA Medical Center.  As noted above, 
however, a response from that facility reveals that there 
were no records available with regard to any treatment of the 
veteran at that facility for the year prior to May 2001.  
Other information provided by the veteran pertains to 
treatment and evaluation at later periods and is not relevant 
to the issue at hand.

In sum, the evidence does not support a finding that for the 
period prior to May 2001, the veteran's PTSD was productive 
of total occupational and social impairment, let alone 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms such as flattened 
affect, problems of speech, panic attacks more than once a 
week, difficulty in understanding complex commands, 
impairment of short and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, symptoms of the next higher rating of 50 percent for 
PTSD.  Accordingly, the Board concludes that an effective 
date earlier than July 1, 2001, for the grant of a 
100 percent schedular rating for PTSD is not warranted.

ORDER

Entitlement to an effective date earlier than July 1, 2001, 
for the grant of a 100 percent schedular evaluation for PTSD 
is denied.


	                        
____________________________________________
	KAY HUDSON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


